United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1123
Issued: January 30, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 5, 2016 appellant filed a timely appeal from two April 8, 2016 merit decisions of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish disability from
September 12, 2013 to July 26, 2014 due to her September 11, 2013 work injury; and
(2) whether OWCP properly denied appellant’s claim for continuation of pay as untimely filed.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 8, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On November 21, 2014 appellant, then a 43-year-old city carrier assistant, filed a
traumatic injury claim (Form CA-1) alleging that she injured her right knee on September 11,
2013 while stepping down from her work vehicle. She indicated that she felt her knee pop.3
Appellant identified her injury as a right knee strain. On her claim form she requested
continuation of regular pay not to exceed 45 days. On the same form, the employing
establishment controverted appellant’s claim as fact of injury and causal relationship had not
been established. The employing establishment also controverted her continuation of pay claim
noting that she failed to report her injury on Form CA-1 within 30 days of the claimed injury.4
On January 21, 2015 OWCP accepted appellant’s traumatic injury claim for right knee
medial meniscus tear and closed fracture of the right patella.
On April 1, 2015 appellant submitted a claim for compensation (Form CA-7) for the
period September 12, 2013 through July 26, 2014. Time analysis information (Form CA-7a)
provided by her and confirmed by the employing establishment indicated that she stopped work
on September 12, 2013, returned to work on September 18, 2013,5 and claimed intermittent wage
loss through October 30, 2013. Beginning October 31, 2013, appellant stopped all work and
claimed temporary total disability through July 26, 2014.
On June 1, 2015 OWCP advised appellant that additional evidence was necessary to
establish disability for the claimed period of September 12, 2013 through July 26, 2014.
Appellant submitted an October 30, 2013 report, in which Dr. Thaddeus W. Hume, an
attending Board-certified orthopedic surgeon, indicated that she was restricted from physical
activities requiring prolonged standing or walking. Dr. Hume diagnosed right knee sprain with
possible torn meniscus and opined that her right knee condition was work related.
In an October 30, 2013 note, Dr. James D. Key, an attending Board-certified orthopedic
surgeon, noted that appellant should remain off work for “October 30, 2013 -- pending [magnetic
resonance imaging (MRI) scan]/possible surgery.” In a report dated November 13, 2013, he
indicated that she described the mechanism of her September 11, 2013 right knee injury and
reported having 7/10 pain in her right knee. Dr. Key detailed findings upon physical
examination noting that appellant had 3/5 motor strength in her right knee upon all knee motions,
a positive McMurray’s test in her right knee, and 100 percent intact sensory findings in her right
lower extremity. He diagnosed tear of the right medial meniscus and chondral fracture of the
right patella and noted, “In my medical rationale, after reviewing the patient’s job duties and
based on my physical examination, the patient has suffered a traumatic injury while at work on
3

Appellant later indicated that, after she felt the pop in her right knee, she “jerked forward stumbling and tried to
catch [her] balance.”
4

Appellant signed and dated the Form CA-1 on October 16, 2014. However, the employing establishment
indicated that it did not receive notice of the alleged injury until November 21, 2014.
5

Appellant’s limited-duty work involved casing mail indoors and delivering mail to one or two apartments due to
the prescription that she only engage in limited walking.

2

[September 11, 2013] and is currently off work due to the injury.” In reports dated
December 11, 2013 and March 12, 2014, Dr. Key again diagnosed tear of the right medial
meniscus and chondral fracture of the right patella.
On April 1, 2014 Dr. Hume diagnosed torn meniscus of the right knee and osteoarthritis
in both knees. He recommended that appellant remain off work and indicated, “I anticipate
return to work within next six months.”
In an October 7, 2014 report, an attending physician with an illegible signature indicated
that appellant could return to work when released by an orthopedic physician.
In a January 28, 2015 report, Dr. Key indicated that appellant recently had gastric bypass
surgery and that her weight went from 407 pounds down to 290 pounds. He noted that she had
several right knee conditions including anterior cruciate and meniscus tears, three-compartment
arthritis, and internal derangement. Appellant reported that her main problem was instability of
her right knee. Dr. Key indicated that she was back at work and recommended that she continue
using a knee brace. On March 11, 2015 he noted that appellant was performing her job on a fulltime basis.
Appellant submitted reports from other attending physicians detailing her right knee
condition in 2015.
Appellant also submitted a May 20, 2015 report in which Dr. Kevin A. Williams, an
attending Board-certified orthopedic surgeon, expressed his belief that she had internal
derangement of her right knee despite a “normal MRI [scan,]” which did not show any meniscal
tears.
The findings of a June 11, 2015 MRI scan of appellant’s right knee showed advanced
chondromalacia of the lateral patellar femoral articulation, grade 1 strain of the lateral
patellofemoral ligament, and a grade 1 strain of the medial collateral ligament.
In a June 18, 2015 report, Dr. Louis Train, an attending Board-certified family
practitioner, noted that appellant described sustaining a right knee injury upon stepping out of
her postal vehicle on September 11, 2013. He indicated that, upon examination, she had a
positive right McMurray’s test and he listed her accepted work injuries. Dr. Train noted:
“[Appellant] has explained her duties for the [employing establishment]. As a
review of her medical records (confirmed by MRI [scan] evidence) and my
examinations of [her,] was unable to work and was taken off work, because she
was unable to perform the duties of her position.
“[Appellant] remained off work as her right knee condition worsened as she was
not able to do bending, lifting, prolonged [sic] or duties of exertion. [She] was
not able to do bending, stooping, lifting, twisting, or turning duties as a result of
the injuries to her right knee.
“[Appellant] was temporarily totally disabled as a result of the on[-]the[-]job
injury that she sustained on [September 11, 2013]….
3

“[Appellant] should be compensated for not being able to perform work tasks as a
result of her on[-]the[-]job injury beginning [September 12, 2013 until July 26,
2014].”
In an August 4, 2015 decision, OWCP denied appellant’s claim for continuation of pay.6
It noted that the continuation of pay claim was denied because she did not report her injury on a
form approved by OWCP within 30 days following the injury.
By decision dated August 12, 2015, OWCP denied appellant’s disability claim because
she did not submit sufficient medical evidence to establish disability from September 12, 2013 to
July 26, 2014 due to her September 11, 2013 work injury. It indicated that the opinion of her
attending physicians did not contain medical rationale on the cause of her disability.
Appellant submitted physical therapy notes and two December 16, 2015 reports, in which
Dr. Williams detailed his treatment of her right knee condition.
In two documents received on September 17, 2015, appellant requested reconsideration
of OWCP’s August 4 and 12, 2015 decisions.
In a decision dated January 14, 2016, OWCP denied modification of its August 12, 2015
decision denying appellant’s disability claim. It noted that she had not submitted medical
evidence establishing work-related disability from September 12, 2013 to July 26, 2014.
In another decision dated January 14, 2016, OWCP denied modification of its August 4,
2015 decision denying appellant’s claim for continuation of pay. It noted that the continuation of
pay claim was denied because she did not report her injury on a form approved by OWCP within
30 days following the injury.
Appellant submitted a February 18, 2016 report, in which Dr. Key mentioned her
September 11, 2013 work injury and discussed diagnostic testing conducted between
March 2014 and June 2015. Dr. Key indicated that she injured her right knee on September 11,
2013, that she was placed off work immediately following her injury, and that she could not
perform productive work. He indicated that appellant was not able to bend, lift, or engage in
prolonged standing or walking. Dr. Key noted that she had reduced range of motion for both
extension and flexion, swelling in the knee from the injury, and the symptomology of pain
associated with standing and walking. He indicated:
“[Appellant] was provided a previous disability letter from Dr. Train dated
June 18, 2015 explaining why she could not work. A review of [her] diagnostics
supports the fact that her condition worsened in some respects even though she
was off work and receiving medical treatment…. I concur with the findings of
Dr. Train and Dr. Williams. Following a review of [appellant’s] medical records
and my evaluation, in my medical opinion [she] was temporarily totally disabled
6

OWCP indicated that continuation of pay was denied for appellant’s absence from work for the period
September 11 to October 26, 2013. It is noted that she actually stopped work on September 12, 2013 rather than
September 11, 2013.

4

from work on [September 11, 2013] the day after the injury through [July 26,
2014], due directly to the injury to her right knee that she sustained in the on the
job injury of [September 11, 2013].”
Appellant also submitted March 18, May 20, September 28, and December 16, 2015, and
February 22, 2016 reports, in which Dr. Williams further discussed her right knee condition.
In a document received on March 14, 2016, appellant requested reconsideration of
OWCP’s January 14, 2016 decisions.
In a decision dated April 8, 2016, OWCP denied modification of its January 14, 2016
decision denying appellant’s claim for work-related disability from September 12, 2013 to
July 26, 2014. It again indicated that she did not submit sufficient rationalized medical evidence
to establish her claim.
In another decision dated April 8, 2016, OWCP denied modification of its January 14,
2016 decision denying appellant’s claim for continuation of pay. It again noted that the
continuation of pay claim was denied because she did not report her injury on a form approved
by OWCP within 30 days following the injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.7 In general the term disability under FECA means
incapacity because of injury in employment to earn the wages which the employee was receiving
at the time of such injury.8 This meaning, for brevity, is expressed as disability for work.9
The medical evidence required to establish a causal relationship between a claimed
period of disability and an employment injury is rationalized medical opinion evidence. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10

7

J.F., Docket No. 09-1061 (issued November 17, 2009).

8

See 20 C.F.R. § 10.5(f).

9

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

10

See E.J., Docket No. 09-1481 (issued February 19, 2010).

5

ANALYSIS -- ISSUE 1
On November 21, 2014 appellant filed a traumatic injury claim (Form CA-1) alleging
that on September 11, 2013 she sustained injury to her right knee when she stepped down from a
postal vehicle and felt her right knee pop. On the CA-1 form she also claimed entitlement to
continuation of pay. OWCP accepted that appellant sustained a tear of the medial meniscus of
her right knee and a closed fracture of the patella of her right knee. Appellant stopped work on
September 12, 2013 and later filed a Form CA-7 claiming total disability for intermittent periods
between September 12, 2013 and July 26, 2014.
The Board finds that appellant failed to submit sufficient medical evidence to establish
disability from September 12, 2013 to July 26, 2014 due to her September 11, 2013 work injury.
Appellant submitted an October 30, 2013 report in which Dr. Hume, an attending
physician, indicated that she was restricted from physical activities requiring prolonged standing
or walking. Dr. Hume diagnosed right knee sprain with possible torn meniscus and opined that
her right knee condition was work related. The Board finds that the submission of this evidence
does not support appellant’s claim for work-related disability from September 12, 2013 to
July 26, 2014 because he did not provide a rationalized medical opinion that she had disability
due her September 11, 2013 work injury.11
In an October 30, 2013 note, Dr. Key, an attending physician, indicated that appellant
should remain off work for “October 30, 2013 -- pending [MRI scan]/possible surgery.” The
submission of this evidence would not support her disability claim because he did not identify
the cause of her disability. The Board has held that medical evidence which does not offer a clear
opinion regarding the cause of an employee’s condition/disability is of limited probative value.12
In a report dated November 13, 2013, Dr. Key noted that appellant described the
mechanism of her September 11, 2013 right knee injury and he reported findings upon physical
examination. He diagnosed tear of the right medial meniscus and chondral fracture of the right
patella and noted, “In my medical rationale, after reviewing [appellant’s] job duties and based on
my physical examination, [she] has suffered a traumatic injury while at work on [September 11,
2013] and is currently off work due to the injury.” Although Dr. Key provided an opinion on
causal relationship, he did not provide rationale explaining how the September 11, 2013 work
injury could have caused disability for any specific period. He did not describe the
September 11, 2013 work injury in any detail or explain how specific, objective findings from
that injury could have been competent to cause disability.13 The Board has held that a medical

11

See id.

12

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

13

On April 1, 2014 Dr. Hume diagnosed torn meniscus of the right knee and osteoarthritis in both knees. He
recommended that appellant remain off work and indicated, “I anticipate return to work within next six months.”
However, Dr. Hume did not clearly identify the cause of the disability. In an October 7, 2014 report, an attending
physician with an illegible signature indicated that appellant could return to work when released by an orthopedic
physician. This physician also did not identify work factors as the cause of the observed disability.

6

report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.14
In a June 18, 2015 report, Dr. Train mentioned appellant’s September 11, 2013 work
injury and indicated that she reported not being able to perform her bending, stooping, lifting,
twisting, or turning duties as a result of the injuries to her right knee. He indicated, “[Appellant]
was temporarily totally disabled as a result of the on[-]the[-]job injury that she sustained on
[September 11, 2013]…. “[Appellant] should be compensated for not being able to perform
work tasks as a result of her on the job injury beginning [September 12, 2013 until July 26,
2014].” The Board finds that Dr. Train did not provide medical rationale in support of his
opinion on the cause of appellant’s disability from September 12, 2013 until July 26, 2014.
Dr. Train only provided physical examination findings from a period after her claimed period of
disability (September 12, 2013 until July 26, 2014) and he did not discuss how findings
contemporaneous with this claimed disability period showed that her disability was due to her
September 11, 2013 work injury. He did not discuss appellant’s work injury in any detail or
explain the mechanism through which it could have caused disability. Moreover, appellant was
performing light-duty work beginning September 18, 2013 and Dr. Train did not explain how her
September 11, 2013 work injury prevented her from performing such limited duties. She had
nonwork conditions affecting her right knee, included degenerative arthritis, and he did not
discuss the possible effect of these conditions on her disability.
In a February 18, 2016 report, Dr. Key noted, “Following a review of [appellant’s]
medical records and my evaluation, in my medical opinion [she] was temporarily totally disabled
from work on [September 11, 2013] the day after the injury through [July 26, 2014], due directly
to the injury to her right knee that she sustained in the on the job injury of [September 11,
2013].” However, this opinion regarding disability does not contain sufficient medical rationale
to establish appellant’s claim. Although Dr. Key referenced right knee symptoms which he felt
prevented her from working, these references were only general in nature and he did not describe
specific, objective findings which correlated to the claimed period of work-related disability.
Moreover, he did not explain how appellant’s September 11, 2013 work injury was competent to
cause the observed symptoms. Dr. Key also failed to discuss the possible effect of her nonworkrelated right knee problems on her disability.
Appellant also submitted a number of reports of attending physicians from 2015, but
these reports discussed her right knee condition in 2015, rather than during the claimed period of
disability, i.e., September 12, 2013 to July 26, 2014. These physician reports are therefore
irrelevant to pending claim.
For these reasons, appellant failed to meet her burden of proof to establish disability from
September 12, 2013 to July 26, 2014, due to her September 11, 2013 work injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
14

C.M., Docket No. 14-0088 (issued April 18, 2014).

7

LEGAL PRECEDENT -- ISSUE 2
Section 8118 of FECA15 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
his or her immediate supervisor on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title. Section 8122(a)(2) provides that written notice of
injury must be given as specified in section 8119. The latter section provides in part that notice
of injury shall be given in writing within 30 days after the injury.16 Claims that are timely under
section 8122 are not necessarily timely under section 8118(a). FECA authorizes continuation of
pay for an employee who has filed a valid claim for traumatic injury.17 Section 8118(a) makes
continuation of pay contingent on the filing of a written claim within 30 days of the injury.
When an injured employee makes no written claim for a period of wage loss within 30 days, he
or she is not entitled to continuation of pay, notwithstanding prompt notice of injury.18
Section 10.205 of OWCP’s regulations provide in pertinent part that to be eligible for
continuation of pay, a person must: (1) have a traumatic injury which is job related and the
cause of the disability, and/or the cause of lost time due to the need for medical examination and
treatment; (2) file a Form CA-1 within 30 days of the date of the injury; and (3) begin losing
time from work due to the traumatic injury within 45 days of the injury.19
ANALYSIS -- ISSUE 2
The Board finds that appellant is not entitled to continuation of pay because she failed to
timely file her claim within 30 days, as required under FECA.20 Appellant filed a written notice
of injury (Form CA-1) on November 21, 2014 more than 30 days after her September 11, 2013
traumatic work injury. On the Form CA-1 she filed on November 21, 2014, appellant’s
immediate supervisor indicated that November 21, 2014 was the first time he received notice
from appellant of her September 11, 2013 work injury. There is no provision under FECA for
excusing a late filing and appellant therefore is not entitled to continuation of pay.21
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish disability
from September 12, 2013 to July 26, 2014 due to her September 11, 2013 work injury. The

15

5 U.S.C. § 8118.

16

Id. at § 8119(a), (c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

17

Id. at § 8118(a).

18

See P.R., Docket No. 08-2239 (issued June 2, 2009). See also W.W., 59 ECAB 533 (2008).

19

20 C.F.R. § 10.205(a).

20

See supra notes 15 through 19.

21

Dodge Osborne, 44 ECAB 849, 855 (1993).

8

Board further finds that OWCP properly denied her claim for continuation of pay as untimely
filed.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2016 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: January 30, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

